[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-11292         ELEVENTH CIRCUIT
                                   Non-Argument Calendar     DECEMBER 7, 2010
                                 ________________________        JOHN LEY
                                                                  CLERK
                         D.C. Docket No. 1:09-cr-00109-MHT-SRW-1

UNITED STATES OF AMERICA

llllllllllllllllllll0l                                             Plaintiff-Appellee,

                                            versus

LEONEL BRAVO-ZAMORA,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Alabama
                                ________________________

                                     (December 7, 2010)

Before TJOFLAT, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:

         Benjamin Schoettker, appointed counsel for Leonel Bravo-Zamora, has filed

a motion to withdraw from further representation pursuant to Anders v. California,
386 U.S. 738 (1967). Because independent review of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Bravo-

Zamora’s conviction and sentence are AFFIRMED.




                                       2